Citation Nr: 1433168	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-02 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement for the period beginning July 1, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from the Atlanta, Georgia, VA Health Eligibility Center's determination that the Veteran should be responsible for copayment charges associated with his VA medical care for the period beginning July 1, 2009.

In December 2013, the Veteran testified from his local Regional Office in Phoenix, Arizona, before the undersigned Veterans Law Judge, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, DC.  A transcript (Tr.) of the hearing is of record.

During the above proceeding, the Veteran raised a new issue of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for an additional prostate, or other genitourinary, disability claimed to be the result of VA treatment.  See Board Hearing Tr. at 3-4.  As that claim has not yet been developed for adjudication in the first instance, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  


REMAND

The Veteran, in written statements and testimony before the Board, contends that his gross household income in 2008 was sufficiently low to qualify for free VA health care for the period beginning July 1, 2009.  As such, he maintains that he should not be liable for the VA co-payments incurred during that period.  Before the Board may reach the merits of the Veteran's claim, however, further development is needed to determine whether he did, in fact, meet the income requirements for co-payment exemption under 38 U.S.C.A. § 1722(a) and 38 U.S.C.A. § 1710(a)(2)(G).

The foregoing statutory provisions direct VA to furnish hospital care and medical services to any veteran who is unable to defray the costs of such treatment.  Id.  To establish entitlement in this regard, a veteran must show that his annual income does not exceed the applicable income threshold under 38 U.S.C.A. § 1722(a)(3).  Parenthetically, the Board notes that, pursuant to 38 C.F.R. § 3.271, payments of any kind from any source will count as income for the 12-year period in which they are received, unless expressly excluded under 38 C.F.R. § 3.272. 

Notably, the VA National Means Test threshold for a veteran with no dependents was $29,402.00 in 2008.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.  The Veteran's own gross household income during this period totaled $41,859.00, which was comprised of $39,581.00 in retirement funds that he received from his former civilian employer, as well as $2,278.00 in interest accrued to his credit-union account.  Based upon these facts alone, it appears that the Veteran exceeded his applicable income threshold.  Significantly, however, he has since testified that he was required to pay one-third of his annual retirement income to his ex-spouse in compliance with a May 20, 1997, divorce decree.  See Board Hearing Tr. at 6.  

In light of the Veteran's testimony, the Board observes that, if his court-ordered obligation to his ex-spouse could be deducted from his 2008 retirement income, his remaining gross household income for 2008 would be less than the statutorily prescribed income limit for the annualized period in question.  It follows that his appeal effectively turns on whether his court-ordered obligation to his ex-spouse qualifies as excludable income under 38 C.F.R. § 3.272.  To answer this question, the Board must review the terms of the May 20, 1997, divorce decree.  

Regrettably, while the Veteran attests to having already submitted a copy of the above divorce decree - and while the AOJ previously acknowledged having received it in a September 2011 Statement of the Case -- no such documentation is included in the physical or electronic record before the Board.  Hence, a remand is necessary to obtain a copy of this decree, which, according to the Veteran's own competent and credible testimony, is within VA's custody and which is crucial to his outcome of his appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file, either physically or electronically, a copy of the Veteran's divorce decree, which was issued by the Superior Court of Maricopa County, Arizona, on May 20, 1997.  (Please note that the Veteran has attested to having previously submitted a copy of this decree to the Health Eligibility Center, which, in turn, has acknowledged receiving such documentation in the August 22, 2011, Statement of the Case.)

If the requested evidence cannot be obtained, document its unavailability in the claims file and notify the Veteran accordingly.

2.  After conducting any additional development necessary to comply with the terms of this remand, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Every claim remanded by the Board  must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

